Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Patricia Kennedy, Individually,
Plaintiff,
Vv. Case No.
Birch Street Ventures, LLC, A Florida
Limited Liability Company, d/b/a Stay Plus Inn,

Defendant(s).
/

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, Patricia Kennedy, Individually, on her behalf and on behalf of all other
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendant,
Birch Street Ventures, LLC, A Florida Limited Liability Company, d/b/a Stay Plus Inn,
(sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation
expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.
(“ADA”).

1, Plaintiff is a resident of Broward County, Florida, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA. Plaintiff is unable to engage
in the major life activity of walking more than a few steps without assistive
devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or
other support and has limited use of her hands. She is unable to tightly grasp,
pinch and twist of the wrist to operate. When ambulating beyond the comfort of
her own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires

accessible handicap parking spaces located closest to the entrances of a facility.
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 2 of 10

The handicap and access aisles must be of sufficient width so that she can embark
and disembark from a ramp into her vehicle. Routes connecting the handicap
spaces and all features, goods and services of a facility must be level, properly
sloped, sufficiently wide and without cracks, holes or other hazards that can pose
a danger of tipping, catching wheels or falling. These areas must be free of
obstructions or unsecured carpeting that make passage either more difficult or
impossible. Amenities must be sufficiently lowered so that Plaintiff can reach
them. She has difficulty operating door knobs, sink faucets, or other operating
mechanisms that tight grasping, twisting of the wrist or pinching. She is hesitant
to use sinks that have unwrapped pipes, as such pose a danger of scraping or
burning her legs. Sinks must be at the proper height so that she can put her legs
underneath to wash her hands. She requires grab bars both behind and beside a
commode so that she can safely transfer and she has difficulty reaching the flush
control if it is on the wrong side. She has difficulty getting through doorways if
they lack the proper clearance.

2. Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their websites are in
compliance with the ADA.

3. According to the Polk County property records, Defendant owns a place of public
accommodation as defined by the ADA and the regulations implementing the
ADA, 28 C.F.R. 36.201(a) and 36.104. The place of public accommodation that

the Defendant owns is a place of lodging known as Stay Plus Inn, and is located
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 3 of 10

in the County of Polk, at 33224 Hwy 27 S., Haines City FL 33844, (hereinafter
"Property").

4. Venue is properly located in the Southern District of Florida because the injury
occurred in this district.

5. Pursuant to 28 U.S-C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of
Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See
also 28 U.S.C. § 2201 and § 2202.

6. As the owner of the subject place of lodging, Defendant is required to comply
with the ADA. As such, Defendant is required to ensure that its place of lodging
is in compliance with the standards applicable to places of public accommodation,
as set forth in the regulations promulgated by the Department Of Justice. Said
regulations are set forth in the Code Of Federal Regulations, the Americans With
Disabilities Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA
Standards, incorporated by reference into the ADA. These regulations impose
requirements pertaining to places of public accommodation, including places of
lodging, to ensure that they are accessible to disabled individuals.

7. More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

requirement:
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 4 of 10

Reservations made by places of lodging. A public accommodation that
owns, leases (or leases to), or operates a place of lodging shall, with respect to
reservations made by any means, including by telephone, in-person, or
through a third party -
(i) Modify its policies, practices, or procedures to ensure that
individuals with disabilities can make reservations for accessible guest
rooms during the same hours and in the same manner as individuals
who do not need accessible rooms;
(ii) Identify and describe accessible features in the hotels and guest
rooms offered through its reservations service in enough detail to
reasonably permit individuals with disabilities to assess independently
whether a given hotel or guest room meets his or her accessibility
needs;
(iii) Ensure that accessible guest rooms are held for use by individuals
with disabilities until all other guest rooms of that type have been
rented and the accessible room requested is the only remaining room
of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of
guest rooms and ensure that the guest rooms requested are blocked and
removed from all reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through
its reservations service is held for the reserving customer, regardless of
whether a specific room is held in response to reservations made by

others.
8. These regulations became effective March 15, 2012.
9. Defendant, either itself or by and through a third party, implemented, operates,

controls and or maintains websites for the Property which contains an online
reservations system. These websites are located at
http://www.stayplusinnhaines.us/: https://www.booking.com/hotel/us/p-k-usa-
inn.html: https://in.hotels.com/ho139306/?q-check-out=2019-08-
27&tab=description&q-room-0-adults=2& Y GF=7 &q-check-in=2019-08-26:
https://www.expedia.com/Lakeland-Winter-Haven-Hotels-Stay-Plus-
Inn.h456107.Hotel-Information:https://www.agoda.com/stay-plus-

inn/hotel/winter-haven-fl-us.html?cid=-21 8: https://www.orbitz.com/Stay-Plus-
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 5 of 10

10.

Inn.h456107.Hotel-

Information?chkin=8%2F26%2F 201 9&chkout=8%2F27%2F2019.

This term also includes all other websites owned and operated by Defendant or by
third parties to book or reserve guest accommodations at the hotel. The purpose of
these websites is so that members of the public may reserve guest
accommodations and review information pertaining to the goods, services,
features, facilities, benefits, advantages, and accommodations of the Property. As
such, these websites are subject to the requirements of 28 C.F.R. Section
36.302(e).

Prior to the commencement of this lawsuit, on August 15, August 22, August 24,
August 27, August 28, August 29, September 1, and September 7, 2019, Plaintiff
visited the websites for the purpose of reviewing and assessing the accessible
features at the Property and ascertain whether they meet the requirements of 28
C.F.R. Section 36.302(e) and her accessibility needs. However, Plaintiff was
unable to do so because Defendant failed to comply with the requirements set
forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same
goods, services, features, facilities, benefits, advantages, and accommodations of
the Property available to the general public. Specifically,
http://www.stayplusinnhaines.us/: Plaintiff looked at several dates for booking
rooms and found no reference to any accessible rooms. Plaintiff found no option
to book an accessible room. No information was given as to whether or where it
offers compliant/accessible roll-in showers, tubs, built in seating, commodes, grab

bars, sinks, wrapped pipes, sink and door hardware, properly located amenities,
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 6 of 10

sufficient maneuvering spaces, compliant doors, furniture, controls and operating
mechanisms. The website does not contain any information as to whether all
goods, facilities and services at the property are connected by a compliant
accessible route, nor does the website contain any information as to the
accessibility of routes connecting all the features of the hotel, the transaction
counter, parking, and common area restrooms. The website does not give any
information as to whether accessible rooms are on the ground floor or if an
elevator is provided within an accessible route. Nor does the website give any
information regarding the pool/pools having an accessible lift. Plaintiff looked at
all the pages on the hotel websites including third party booking sites and found
that the hotel claims to have an outdoor swimming pool, free private parking,
vending machine, meeting banquet facilities, fitness facilities, and that there is no
information as to whether any or all of these hotel features are accessible.

e = https://www.booking.com/hotel/us/p-k-usa-inn.html: Plaintiff found no option to
book an accessible room. Hotel amenities, room types and amenities are all listed
in detail. No information was given about accessibility in the hotel other than the
statement “Facilities for disabled guests”.

e = https://in.hotels.com/ho139306/?q-check-out=2019-08-27&tab=description&q-
room-0-adults=2& Y GF=7&q-check-in=2019-08-26: Plaintiff found no option to
book an accessible room. Hotel amenities, room types and amenities are all listed
in detail. No information was given about accessibility in the hotel.

e = https://www.expedia.com/Lakeland-Winter-Haven-Hotels-Stay-Plus-

Inn.h456107.Hotel-Information: Plaintiff found no option to book an accessible
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 7 of 10

11.

12.

13.

room. Hotel amenities, room types and amenities are all listed in detail. No
information was given about accessibility in the hotel.
https://www.agoda.com/stay-plus-inn/hotel/winter-haven-fl-us.html?cid=-218:
Plaintiff found no option to book an accessible room. Hotel amenities, room types
and amenities are all listed in detail. No information was given about accessibility
in the hotel other than the statement “Facilities for disabled guests”.
https://www.orbitz.com/Stay-Plus-Inn.h456107.Hotel-
Information?chkin=8%2F26%2F2019&chkout=8%2F27%2F2019: Plaintiff
found no option to book an accessible room. Hotel amenities, room types and
amenities are all listed in detail. No information was given about accessibility in
the hotel.

In the near future, Plaintiff intends to revisit Defendant's websites and/or online
reservations system in order to test them for compliance with 28 C.F.R. Section
36.302(e) and/or to utilize the websites to reserve a guest room and otherwise
avail herself of the goods, services, features, facilities, benefits, advantages, and
accommodations of the Property.

Plaintiff is continuously aware that the subject websites remain non-compliant
and that it would be a futile gesture to revisit the websites as long as those
violations exist unless she is willing to suffer additional discrimination.

The violations present at Defendant's websites infringe Plaintiffs right to travel
free of discrimination and deprive her of the information required to make
meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as the result of the discriminatory conditions present at
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 8 of 10

Defendant's websites. By continuing to operate the websites with discriminatory
conditions, Defendant contributes to Plaintiff's sense of isolation and segregation
and deprives Plaintiff the full and equal enjoyment of the goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at Defendant's websites, and knowing
that it would be a futile gesture to return to the websites unless she is willing to
endure additional discrimination, Plaintiff is deprived of the same advantages,
privileges, goods, services and benefits readily available to the general public. By
maintaining websites with violations, Defendant deprives Plaintiff the equality of
opportunity offered to the general public. Defendant's online reservations system
serves aS a gateway to Stay Plus Inn. Because this online reservations system
discriminates against Plaintiff, it is thereby more difficult to book a room at Stay
Plus Inn or make an informed decision as to whether the facilities at the hotel are
accessible.

14. Plaintiff has suffered and will continue to suffer direct and indirect injury as a
result of the Defendant’s discrimination until the Defendant is compelled to
modify its websites to comply with the requirements of the ADA and to
continually monitor and ensure that the subject websites remain in compliance.

15. Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to these
websites. Plaintiff has reasonable grounds to believe that she will continue to be

subjected to discrimination in violation of the ADA by the Defendant.
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 9 of 10

16. The Defendant has discriminated against the Plaintiff by denying her access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,
advantages and/or accommodations of the subject website.

17. The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the
ADA as requested herein.

18. Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et. seq. and 28 C.F.R. 36.302(e). Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of their disability.

19, Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §
12205 and 28 C.F.R. 36.505.

20. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter the
Case 0:19-cv-62269-RAR Document 1 Entered on FLSD Docket 09/12/2019 Page 10 of 10

subject websites to make them readily accessible and useable to the Plaintiff and
all other persons with disabilities as defined by the ADA and 28 C.F.R. Section
36.302(e); or by closing the websites until such time as the Defendant cures its

violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a.

The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title II] of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).
Injunctive relief against the Defendant including an order to revise its websites to
comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor
and maintain the websites to ensure that they remain in compliance with said
requirement.
An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
Such other relief as the Court deems just and proper, and/or is allowable under
Title II] of the Americans with Disabilities Act.

Respectfully Submitted,

Christine N. Failey, Esq.

Florida Bar No.: 22520

Law Office of Christine N. Failey, P.A.

PO Box 55404

St. Petersburg, FL 33732
ph. (888) 753-7370

(\ tf
By: idles k2 (2

Christine N. Failey, Esq
